

117 S1389 IS: Back to Work Bonus Act
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1389IN THE SENATE OF THE UNITED STATESApril 27, 2021Mr. Crapo (for himself, Mr. Risch, and Mr. Tuberville) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide relief to workers impacted by COVID–19 and support for reopening businesses, and for other purposes.1.Short titleThis Act may be cited as the Back to Work Bonus Act. 2.Time-limited back-to-work bonuses(a)In generalSection 2104(b) of the Cares Act (15 U.S.C. 9023(b)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Back-to-work bonuses(A)In generalAny agreement under this section may also provide that the State agency of the State may make a one-time lump sum payment to each individual who—(i)was eligible for Federal Pandemic Unemployment Compensation under paragraph (1) for any week beginning after the date of enactment of the Back to Work Bonus Act;(ii)is no longer so eligible (as determined by the State), as a result of earnings due to commencing employment; and(iii)as verified by the individual’s employer pursuant to subparagraph (E)—(I)has been employed by a non-governmental employer throughout the individual’s qualifying period;(II)is employed for wages equivalent to an annual salary of not more than $75,000; and(III)remains employed with an intent to continue such employment.(B)AmountA payment made to an individual under this paragraph shall be paid in a lump sum amount of—(i)$1,200 in the case of an individual who on average is working at least 30 hours or more per week during the qualifying period; or(ii)$600 in the case of an individual who on average is working at least 20 hours or more per week, but less than 30 hours, during the qualifying period.(C)Qualifying periodFor purposes of this paragraph, the term qualifying period means, with respect to an individual, a period—(i)beginning on the date the individual commenced employment as described in subparagraph (A)(ii); and(ii)extending at least 4 consecutive weeks from such date.(D)DurationNo lump sum payment may be made to any individual under this paragraph with respect to a qualifying period beginning on or after July 1, 2021.(E)Employer verificationBefore making a lump sum payment to an individual pursuant to this paragraph, a State agency shall require verification from the individual’s employer—(i)of the individual’s employment status;(ii)of the wages paid to the individual during the qualifying period; and(iii)of the hours worked by the individual during the qualifying period.(F)LimitationA State may not provide more than one payment under this paragraph to an individual.(G)Special rulePayments made pursuant to an agreement under this paragraph shall not be considered to violate the withdrawal requirements of section 303(a)(5) of the Social Security Act (42 U.S.C. 503(a)(5)) or section 3304(a)(4) of the Internal Revenue Code of 1986..(b)Conforming amendmentsSection 2104 of such Act is amended—(1)in subsections (d) and (f), by inserting , payments under subsection (b)(4), after Federal Pandemic Unemployment Compensation each place it appears; and(2)in subsection (g)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)the purposes of the preceding provisions of this section, as such provisions apply with respect to payments under subsection (b)(4), shall be applied with respect to unemployment benefits described in subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation..3.Accelerated funding increase for reemployment services and eligibility assessmentsSection 314(g)(1)(D) of the Congressional Budget Act of 1974 (2 U.S.C. 645(g)(1)(D)) is amended by—(1)in clause (i), by striking $133,000,000 and inserting $433,000,000; and(2)in clause (ii), by striking $258,000,000 and inserting $433,000,000.4.Eligibility for reemployment services(a)CARES Act(1)Pandemic Unemployment AssistanceSection 2102 of the Cares Act (15 U.S.C. 9021) is amended by adding at the end the following:(i)Eligibility for reemployment servicesPandemic unemployment assistance under this section shall be treated as unemployment compensation for the purposes of section 306 of the Social Security Act (42 U.S.C. 506)..(2)Pandemic Emergency Unemployment CompensationSection 2107 of the Cares Act (15 U.S.C. 9025) is amended by adding at the end the following:(h)Eligibility for reemployment servicesPandemic emergency unemployment compensation under this section shall be treated as unemployment compensation for the purposes of section 306 of the Social Security Act (42 U.S.C. 506)..(b)Social Security ActSection 306(a) of the Social Security Act (42 U.S.C. 506(a)) is amended—(1)by striking individuals referred to reemployment services as described in section 303(j) and inserting claimants for unemployment compensation, including claimants referred to reemployment services as described in section 303(j),; and(2)by striking such individuals and inserting such claimants.5.Reinstating federal work search requirement(a)In generalSection 4102(b) of the Families First Coronavirus Relief Act (26 U.S.C. 3304 note) is amended by striking work search, after with respect to.(b)Effective dateThe amendment made under subsection (a) shall take effect on the date that is 30 days after the date of enactment of this Act. 